Citation Nr: 1547786	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

An August 2015 rating decision increased the Veteran's psychiatric disability rating to 30 percent, effective June 28, 2010. As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the 30 percent rating assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of a claim for a higher rating when the issue is raised by the record or asserted by the Veteran. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability. Id. As discussed below, the matter of unemployability was raised by the record during the pendency of this appeal. The TDIU claim is therefore recognized as part and parcel of the increased rating appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for an anxiety disorder, NOS, claimed as PTSD. A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.
In April 2015, the Board remanded the Veteran's claim and ordered that the Veteran be provided a VA psychiatric examination. The record reflects that the Veteran did not appear for an examination scheduled for July 14, 2015. However, it is unclear whether the Veteran received notice of the scheduled examination. The record does not include a notification letter. Further, the record indicates that since May 2015, VA documents mailed to the Veteran have been returned as undeliverable on at least six separate occasions. These items were mailed to three distinct mailing addresses, only one of which matches the current address of record. These items include such documents as the Board's decision dated April 2015 which ordered the VA psychiatric examination.

As such, this matter must be remanded to provide the Veteran with a VA psychiatric examination and to correct the address of record. In doing so, the RO should contact the Veteran's service representative to attain a proper mailing address. If the representative is unable to provide this information, the RO should provide all notice to the Veteran at his address of record with VA. All steps taken by the RO to determine the Veteran's current address, including contacts with the service representative, must be fully documented and associated with the claims file. Then, upon determining the Veteran's most current address of record, notice of the examination must be provided to the Veteran at the current address of record. A copy of the notice letter should also be provided to the Veteran's representative and be included in the claims file.

Furthermore, the Veteran's current employment status is unknown. There is no evidence of record to suggest that the Veteran is currently employed. Further, the record reflects that the Veteran's service-connected psychiatric disability has caused him to lose several prior job opportunities. In two statements dated May 2011 and June 2013, the Veteran asserted that his disability had damaged his relationships with former employers and caused him to lose multiple jobs. This assertion was reiterated by the Veteran's representative in statements dated December 2014 and October 2015. Although VA treatment records reflect that the Veteran has held jobs in the past, his periods of employment are sporadic and the last noted mention of employment is July 2013. 

Accordingly, the Board finds that a TDIU claim is reasonably raised by the record and is thus before the Board as part and parcel of the Veteran's claim for an increased rating for service-connected PTSD. In doing so, the Board finds that the claim for an increased rating for PTSD and the claim of entitlement to TDIU are inextricably intertwined. All matters that are "inextricably intertwined" with the issue certified for appeal must be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991). The claim of entitlement to an increased initial evaluation for PTSD and the claim of entitlement to TDIU are "intertwined" because a decision on the PTSD claim will impact the claim for a TDIU. Consequently, the claim of entitlement to an increased rating for PTSD and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Finally, the Board's April 2015 decision ordered that all psychiatric treatment records from the Fort Wayne, Indiana VA Medical Center (VAMC) since August 2010 should be procured and associated with the file. To date, none of these records have been associated with the claims file. VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(2) (2015). Thus this matter must be remanded to afford the RO the opportunity to procure these records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from August 2010 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  The RO should obtain the Veteran's current mailing address. All steps taken by the RO to ascertain the Veteran's current address must be fully documented and associated with the claims file.

3.  Further provide the Veteran with appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) with regard to the TDIU claim. In addition, ask him to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. The Veteran should be provided an appropriate amount of time to respond to this notification. This notification should be associated with the claims folder.

4.  After waiting a reasonable period of time for the Veteran's representative to provide the Veteran's current address, the RO must schedule the Veteran for a new VA psychiatric examination and provide the Veteran and his representative with notice of the new VA examination at the new mailing address provided by his representative or other source, or at his last address of record, whichever is most current. A copy of any notification letter must be included in the claims file.

The Veteran should further be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2015).

5.  After providing the Veteran with adequate notice, the RO should afford the Veteran a VA psychiatric examination to determine the current severity of his anxiety disorder. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score. The examiner is requested to address the impact that the Veteran's anxiety disorder has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities. The examiner should detail the functional effects the Veteran's psychiatric disability has on his ability to perform physical and sedentary tasks. A complete rationale should be given for any opinion provided.

6.  If the Veteran is unemployed, but does not meet the schedular percentage requirements for TDIU, then refer the claims for TDIU to the Director of Compensation for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 4.16(b).

7.  Finally, readjudicate the claims for an initial evaluation in excess of 30 percent for an anxiety disability, and for a TDIU, to include on an extraschedular basis, as appropriate. 38 C.F.R. § 4.16 (2015). If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




